                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

PABLO GONZALES, JR.,                               §
TDCJ No. 01981108,                                 §
                                                   §
                         Petitioner,               §
                                                   §
v.                                                 §           Civil Action No. 7:18-cv-010-O-BP
                                                   §
LORIE DAVIS, Director,                             §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
                         Respondent.               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. § 2254 in which Petitioner challenges

his convictions on one count of aggravated sexual assault of a child and three counts of indecency with

a child by sexual contact. The United States Magistrate Judge entered his Findings, Conclusions, and

Recommendation in which he recommends that the petition be denied. See ECF No. 25. Objections

were filed by Petitioner. ECF No. 29. The District Court reviewed de novo those portions of the

Findings, Conclusions, and Recommendation to which objections were made, and reviewed the

remaining Findings, Conclusions, and Recommendation for plain error. Finding no error, I am of the

opinion that the findings of fact, conclusions of law, and reasons for denial set forth in the Magistrate

Judge’s Recommendation are correct and they are hereby adopted and incorporated by reference as the

Findings of the Court.

       Accordingly, the petition for writ of habeas corpus is DENIED.

       SO ORDERED this 28th day of May, 2019.



                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE
